DETAILED OFFICE ACTION

The request filed on 08 September 2021 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/272,876 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 08 September 2021 is acknowledged and entered.  Following the amendment, claims 29 and 39 are canceled, and claims 27 and 34 are amended.    
Currently, claims 27 and 30-38 are pending, and claims 27, 33 and 34 are under consideration.  Claims 30-32 and 35-38 remain withdrawn from further consideration as being drawn to a non-elected invention. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 29 and 39 are moot as the applicant has canceled the claims.

Formal Matters:
Claims
Applicant is advised that should claim 27 be found allowable, claim 33 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Claim 33, dependent from claim 27, recites “wherein the isolated peptide of albumin binds to an immune cell”, which represents an inherent property as once the peptide is administered in vivo, it does what it does, which is out of anyone’s control.  
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 27, 33 and 34 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the reasons of record set forth in the previous Office Actions mailed on 8/6/2020, and 3/15/2021.
Applicants argument filed on 08 September 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 6-7 of the response, the applicant argues that the examiner is not considering the Application as a whole for determination for enablement purposes, as the IL-6 production assay that the examiner refers to is only one aspect of inflammatory function, and other assays disclosed in the application as filed demonstrate desired immunomodulatory effects; that proliferation of human PBMCs is often used as an in vitro model to investigate immune modulatory effects of a compound and to assess non-specific (innate) cellular immune responses, and is an indication of a non-specific immune response, such as an inflammatory response; that in Figure 5, denatured human serum albumin (dHSA) is capable of stimulating proliferation of PBMCs, PHA and dHSA are used as mitogens to induce PBMC proliferation, i.e. induce an immune response, such as an inflammatory response; that Figures 9A-D show that peptide 3026 (SEQ ID NO: 145, which comprises the sequence of SEQ ID NO: 115) inhibited PBMC proliferation as induced by PHA alone and PHA + dHSA at two different PHA concentrations (specification, the paragraph bridging pages 25-26), which data shows that peptide 3026 inhibits an induced immune response, such as an inflammatory response; and that peptide 3026 has an inhibitory effect on NK cytotoxic activity of blood mononuclear 
This argument is not persuasive for the reasons of record and the following: first, the argument is confusing because it is unclear what the logic or scientific basis is, which leads to that data shows that peptide 3026 inhibits an induced immune response, such as an inflammatory response; and how the above mentioned experimental results are related to a method of treating inflammatory disease, while the results are generated using normal healthy donors (PBMCs) (Figures 9 and 27)?  The art has not established that PBMC proliferation should be used as an indication of an inflammatory response, without knowing what effector molecules are being produced.  Additionally, it is unclear as to why peptide 3026 has an inhibitory effect on NK cytotoxic activity of blood mononuclear cells on K562 target cells would suggest its used in treating an inflammatory condition or disease, as NK cell activity can be desirable in certain inflammatory conditions or diseases, such as infection.  Further, in the case of Fig. 5, wherein both healthy controls and cancer patients are tested, the specification teaches that “[T]he effect of dHSA on PHA induced proliferation of PBMCs from healthy controls and cancer patients is quite variable (FIG. 5). Again this can be due to the degree of stimulation of PBMCs in vivo and possibly also to the presence of auto-antibodies against dHSA. Addition of dHSA to these cultures can result both in stimulation and inhibition of the proliferative rate, but frequently resulted in stimulation of the proliferative rate” (page 20, lines 1-5), indicating the difference between patients and healthy individuals with respect to the effect of dHSA on PHA induced proliferation of PBMCs; and the inconsistent results within each group.  Clearly, no conclusion of any kind can be drawn from such results.  Furthermore, while the IL-6 production assay is not only one aspect of inflammatory function, it is at least a more relevant disclosure in the present specification with respect to inflammatory diseases as IL-6 is a well-known pro-inflammatory cytokine, and has a pathological role in many inflammatory diseases.  As discussed in the previous Office Action, the specification teaches that, in testing the effect of the new series of peptides on LPS induced IL-6 production by PBMCs, peptide 3026 (SEQ ID NO:145) had no certain effect in one of the controls (PBMC 2), but had a clear biphasic effect in the other (PBMC1); in the latter case, the IL-6 production was stimulated at the three highest concentrations and was clearly inhibited at the lowest concentration (page 26, lines 15-19, and Fig. 11).  Clearly, one skilled in the art would not be able to conclude from such a result that peptide 3026 SEQ ID NO:145 would be suitable for treating inflammatory diseases, as the result is unreliable due to extremely small sample size (two); lack of effect in 50% tested (one sample); and the opposite effects in the other one sample at different doses, including stimulating the production of IL-6, which is a potent inflammatory cytokine.  Thus, overall, the specification provides no evidence supporting the claimed method of treating an inflammatory disease such as psoriasis, allograft rejection, GVH, ischemia-reperfusion injury, chronic inflammatory diseases, and an autoimmune disease, with a peptide of albumin, which is 8-50 amino acids in length and comprises the amino acid sequence of SEQ ID NO:115.  In addition, the experimental results in the specification further indicate the unpredictable nature of the functional activities of the dHSA peptides.  Therefore, the claimed method of treatment is not enabled, as clearly, undue experimentation would be required for one skilled in the art prior to using the claimed invention.  

Written Description 
Claims 27, 33 and 34 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, 
Applicants argument filed on 08 September 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 8 of the response, the applicant argues that the peptides of SEQ ID NO:109, 115 and 145 fall under the claim scope, thus, a representative number of species falling within the scope of the claims have been provided; and that independent claim 27 further recites additional structural features common to the members of the claimed genus, namely, being an isolated peptide of albumin, and 8-50 amino acids in length, and comprising the amino acid sequence of KYLYEIAR (SEQ ID NO: 115), accordingly, Applicant submits that amended claim 27 is fully supported by the Application as filed. 
This argument is not persuasive for the following reasons: first, as applicants pointed out, only 3 peptides meet the structural limitations of the claim, wherein the peptide of SEQ ID NO:145 has 23 amino acids, which is almost 3 times in length of that of SEQ ID NO:115, and comprise an additional E3-7K peptide motif.  Additionally, as to functional activity, among the three peptides, the peptide of SEQ ID NO:115 merely shows adsorption to the receptors of ACS (Table 5A), which biological significance is unclear; and only one peptide, i.e., the peptide of SEQ ID NO:145 was tested for functional activity and has some ambiguous and uncertain functional activities in vitro, which clinical significance are unclear.  Thus, the specification provides no evidence that any of the HSA peptides is suitable for the therapeutic application, namely, for treating an inflammatory condition or disease.  Therefore, no peptide of albumin meeting the limitations of the claim was ever identified or particularly described.  Further, even if the three peptides, i.e., the peptides of SEQ ID NO:109, 115 and 145 were useful for treating an inflammatory condition or disease, claim 27, as written, encompass a broad genus of countless number of peptides as the claim does not define a specific albumin (only “albumin”).  However, the specification merely discloses the peptides of the human serum albumin (HSA).  As such, with the exception of the HSA, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of the peptide of albumin as claimed; would not conclude that the applicant was in possession of the claimed genus of the peptide of albumin comprising the amino acid sequence of SEQ ID NO:115, which are useful for treating an inflammatory condition or disease.   
Therefore, no peptide of albumin meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 27, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 27 is indefinite for the recitation “an isolated peptide of albumin …, wherein the isolated peptide of albumin is 8-50 amino acids in length and comprises the amino acid sequence of 115” because it is unclear what the term “albumin” encompasses.  For example, does it mean any albumin or albumin sequence, as long as the peptide comprises SEQ ID NO:115 and is 8-50 amino acids in length, or it is a continuous fragment of an albumin, or a continuous fragment of the human albumin?  The metes and bounds of the claim, therefore, cannot be determined.  The following is suggested if intended: “a peptide fragment of the human albumin”.  
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Conclusion:
No claim is allowed.


Advisory Information:	
		Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DONG JIANG/
Primary Examiner, Art Unit 1646
12/28/21